Citation Nr: 1431671	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a fracture of the cervical spine, C-6.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) rated as 50 percent disabling, prior to November 2, 2011, and as 70 percent disabling from November 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that in a July 2012 rating decision, the RO increased the Veteran's evaluation for PTSD to 70 percent, effective November 2, 2011.  As the claim was not granted in full, it remains before the Board.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to higher evaluations for residuals of a fracture of the cervical spine, C-6, and PTSD.  In an April 2014 Informal Hearing Presentation, the Veteran's representative requested that the claims be remanded for new examinations.  As noted by the representative, the most recent VA examinations of record were in June 2011 for the cervical spine and November 2011 for PTSD.  As the representative has specifically requested a remand for new VA examinations and the examinations are more than two and a half years old, the claim must be remanded for contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)

The Veteran's representative also requested that current treatment records be brought into the file and reviewed for an increase in evaluation.  The most recent VA treatment records in the claims file were dated in May 2009.  Thus, the Veteran's complete VA treatment records from May 2009 to present should be associated with the claims file.  

The Board also notes that the most recent supplemental statement of the case, dated in July 2012, incorrectly lists the issue on appeal as entitlement to a higher evaluation for osteoarthritis of the lumbar spine.  The Veteran has not appealed that issue to the Board.  The most recent statement of the case for the claim for an increased rating for the cervical spine disability is dated in February 2011.  As relevant evidence has been added to the claims file since then, the RO should consider all of the evidence of record in readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from May 2009 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his cervical spine disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his PTSD.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to an evaluation in excess of 30 percent for residuals of a fracture of the cervical spine, C-6, and to an increased evaluation for posttraumatic stress disorder (PTSD) rated as 50 percent disabling, prior to November 2, 2011, and as 70 percent disabling from November 2, 2011.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



